United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, CINCINNATICORRYVILLE STATION, Cincinnati, OH,
Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0703
Issued: November 19, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On April 1, 2021 appellant, through counsel, sought an appeal from a purported
January 25, 2021 final adverse decision of the Office of Workers’ Compensation Programs
(OWCP). The Clerk of the Appellate Boards assigned Docket No. 21-0703.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act. 2
This jurisdiction encompasses any final decision issued by OWCP within 180 days of the date
appellant filed the appeal.3 Counsel indicated that the appeal was filed with regard to a January 25,
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.; id. at §§ 501.2(c) and 501.3(a).

Id. at § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the date of
issuance of a decision of OWCP.”
3

2021 OWCP decision. However, the January 25, 2021 OWCP decision was not a final adverse
decision, rather, it was a preliminary overpayment determination. Section 501.2 (c)(2) of the
Board’s Rules of Procedure provides: “There will be no appeal with respect to any interlocutory
matter decided (or not decided) by OWCP during the pendency of a case. ”4 Consequently, the
case record as transmitted to the Board does not contain a final adverse decision of OWCP issued
within 180 days from the date of docketing of the current appeal. 5 As there is no final adverse
decision issued by OWCP over which the Board may properly exercise jurisdiction, the Board
concludes that the appeal docketed as No. 21-0703 must be dismissed.6 Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0703 is dismissed.
Issued: November 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

Id. at § 501.2(c)(2).

5

Id. The Board notes that an appeal from OWCP decisions dated April 6, 2021 and May 7, 2021 will proceed
under Docket No. 21-0954.
The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.” 20
C.F.R. § 501.6(d).
6

2

